Citation Nr: 0101955	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post sagittal 
split osteotomy, with residual temporal maxillary joint pain, 
tinnitus, sinusitis pain, facial paralysis and loss of 
sensation, neck pain, slurring of speech, tooth breaking, 
drooling, gastric distress, and flatulence.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board observes that the October 1999 Statement of the 
Case also addressed the issues of entitlement to initial 
compensable evaluations for Dupuytren's contracture, status 
post partial fasciectomy of the right fourth and fifth 
fingers (major), and Dupuytren's contracture, status post 
release of the left fifth finger (minor).  However, the 
veteran did not address these issues in the statement 
received by the RO in November 1999 that has been accepted as 
a Substantive Appeal for the sole issue on appeal, and the 
Board thus finds no indication that the veteran wishes to 
continue his appeal on the other two issues.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and this duty includes the 
undertaking of reasonable efforts to assist in obtaining 
evidence necessary to substantiate the claim.  Specifically, 
VA is required to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the veteran has argued that he incurred 
residual temporal maxillary joint pain, tinnitus, sinusitis 
pain, facial paralysis and loss of sensation, neck pain, 
slurring of speech, tooth breaking, drooling, gastric 
distress, and flatulence as a result of a sagittal split 
osteotomy which was performed in service.  However, while the 
amended report of a January 1999 VA teeth examination 
addresses the question of whether this surgical procedure 
resulted in teeth pain, the veteran has not been examined to 
date for the express purpose of determining whether his other 
reported symptoms, if present, are causally related to 
service.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the relevant 
section of which is to be codified at 38 U.S.C.A. §§ 
5103A(d)(2)).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of the claimed 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination and to so indicate in 
writing that the claims file has been 
reviewed.  All necessary tests and 
studies should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to discuss 
whether tinnitus, sinusitis pain, facial 
paralysis and loss of sensation, neck 
pain, slurring of speech, tooth breaking, 
drooling, gastric distress, and 
flatulence are currently present.  For 
each such symptom found to be present, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that any such symptom, or current 
disability manifesting such symptom, is 
related to an in-service sagittal split 
osteotomy.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claim of entitlement to service 
connection for status post sagittal split 
osteotomy, with residual temporal 
maxillary joint pain, tinnitus, sinusitis 
pain, facial paralysis and loss of 
sensation, neck pain, slurring of speech, 
tooth breaking, drooling, gastric 
distress, and flatulence.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


